OPINION — AG — THE AG CONCLUDES THAT THE MEMBER WHO MOVED (BOARD OF EDUCATION), AFTER HE MOVED TO BE A DE JURE MEMBER OF THE BOARD OF EDUCATION, AFTER HE MOVED, BUT THAT THE BOARD OF EDUCATION DOES NOT HAVE THE AUTHORITY TO DECLARE AN OFFICE VACANT; THAT A COURT PROCEEDING BY AN ACTION IN THE NATURE OF QUO WARRANTO IS THE PROPER METHOD TO HAVE THE BOARD MEMBER OUSTED FROM OFFICE; AND THAT THE DE JURE MEMBER RESIDING IN WARD 2 BEFORE THE OTHER MOVED THERETO CAN, NOTWITHSTANDING THE LATTER'S RESIDENCE IN THE WARD, LEGALLY BE A CANDIDATE FOR REELECTION. (DUAL OFFICE HOLDING) CITE: 12 O.S.H. 1532, 51 O.S.H. 8, OPINION NO. FEBRUARY 27, 1957 — PATRICK, 70 O.S.H. 4-7(A) (J. H. JOHNSON)